Case 1:19-cv-00715-LO-IDD Document 45 Filed 07/23/19 Page 1 of 8 PageID# 610




                      UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                             Alexandria Division


JUUL LABS, INC.,

                   Plaintiff,

v.                                                Civil Action No. 1:19-cv-00715


YASER AHMED, GREG HILLHOUSE, PANTELEY
NIKOLOV, MIN ZHANG (敏 张), DANIEL WHITE,
WENJIANG MAI, DONG DONG WANG (东东 王),
ARTHUR BERNARD, MARK DERIAS, KEVIN
SULLIVAN, ANTONIO CRESSOTTI, RUSSELL
MCGOWAN, ZHENYU ZHU, LIAN CUI JIANG (莲
翠 蒋), XIAO HUA WANG (小华 汪), ROY
WALKER, YERVAND SETOYAN, GREG WILSON,
EMAN GHALY, HAI YAN XIANG (海艳 项),
JORDAN HORST, MYRON DOYLE, BENZ TRAN,
DENNIS HAMMER, JIAQI CHEN, DUY TRAN,
ANGELENE QUIMBAYA, KENNETH BUSS, PENG
LIN (鹏 林) IVAN ZAMBAROV, APRIL CASELLA,
NIKOLAY ZANBAROV, TRACY WISBY, MERVAT
ABOULAYLA, NOAH MARTANO, NICOLE
EGDORF, JOSIF LEITNER, HARLEN NAPPI,
ROBERT RULE, MINGHUA HUANG, SARAH
GRIFFITH, JACOB COLEMAN, SLADE HANSON,
ALEJANDRO PIEDRA, CHRISTY VASQUEZ, HUI
QI LIN (辉棋 林), WENBO LEI, MARCIO DIAZ, ALI
TOY, JESSE LAZAR, SIBEL TOY, NIDAL
HAMAYEL, IMAD RIHAN, ZAHEY SAMEEH,
JASON KIM, FREDERICK ROESEL, YAN XIONG,
BOBBY TAYLOR, CAROL PRINE, JIAWEI
HUANG, DARIO VASQUEZ, KENGATE LEEN,
JORDAN MCLEOD, KYLE JACKSON, KYLE
PATTERSON, KIMBERLY STRATOS,

                   Defendants.




                                     1
Case 1:19-cv-00715-LO-IDD Document 45 Filed 07/23/19 Page 2 of 8 PageID# 611




               MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S
               MOTION FOR ENTRY OF A PRELIMINARY INJUNCTION

       Plaintiff Juul Labs, Inc., (“Plaintiff” or “JLI”), by counsel, and pursuant to 15 U.S.C.

§ 1116 and Fed. R. Civ. P. 65, by counsel, submits this Memorandum of Law in support of its

Motion for Entry of a Preliminary Injunction.

I.     INTRODUCTION

       Plaintiff brings the present action to stop the sale of counterfeit JUUL-brand products,

including to minors. On information and belief, Defendants are a related group of counterfeiters

attempting to import counterfeit JUUL-brand products from China into the United States and sell

them for a profit.

II.    STATEMENT OF FACTS

       As alleged in Plaintiff’s Verified Complaint, the Defendants are promoting, advertising,

distributing, offering for sale, and selling unauthorized and unlicensed counterfeit e-cigarette

pods using counterfeit versions of Plaintiff’s federally registered trademarks (the “Counterfeit

JLI Pods”) through hundreds of eBay auctions operating under at least the Online Marketplace

Accounts/Internet Stores identified in Schedule A to the Complaint (collectively the “Defendant

Internet Stores”).

       Defendants run sophisticated counterfeiting operations, and are doing business with

Virginia residents by selling Counterfeit JLI Pods through online marketplaces, such as eBay.

See Complaint [ECF 1], ¶¶ 20–25; see also First Amended Verified Complaint [ECF 43], ¶¶ 20,

87-90. The Defendant Internet Stores share unique identifiers, such as design elements, trade

channels, similarities in price, similarities in the description of the goods offered, and similarities

of the counterfeit products offered for sale, establishing a logical relationship between them. See

ECF 1, ¶¶ 21, 25, 31, 36; see also ECF 43, ¶¶ 87, 90, 96, 101; and Exhibit 2 to Complaint.


                                                  2
Case 1:19-cv-00715-LO-IDD Document 45 Filed 07/23/19 Page 3 of 8 PageID# 612




Further, Defendants attempt to avoid liability by going to great lengths to conceal both their

identities and the full scope and interworking of their counterfeiting operations. See id.

Defendants’ ongoing unlawful activities should be stopped as soon as possible.

       Defendants facilitate sales of Counterfeit JLI Pods by designing the Defendant Internet

Stores so that they appear to unknowing consumers to be authorized online retailers, outlet

stores, or wholesalers. See ECF 1, ¶ 28; ECF 43, ¶ 93. Many Defendant Internet Stores look

sophisticated and accept payment in U.S. dollars via credit cards and PayPal; and ship the

Counterfeit JLI Pods in small quantities via international mail to minimize detection by U.S.

Customs and Border Protection. Id. Numerous Defendant Internet Stores often include content

and design elements that make it very difficult for consumers to distinguish such counterfeit sites

from an authorized website. ECF 1, ¶¶ 28-29; ECF 43, ¶¶ 93-94. Plaintiff has not licensed or

authorized Defendants to use any of the Plaintiff’s Trademarks, and none of the Defendants are

authorized retailers of genuine JUUL-brand products. Id. Many Defendants further perpetuate

the illusion of legitimacy by using indicia of authenticity and security that consumers have come

to associate with authorized retailers, including the Visa®, MasterCard®, and/or PayPal® logos.

Id.

       Defendants go to great lengths to conceal their identities and often use multiple fictitious

names and addresses to register and operate their network of Defendant Internet Stores. ECF 1, ¶

21; ECF 43, ¶ 87. On information and belief, Defendants regularly create new online

marketplace accounts on various platforms using the identities listed in Schedule A to the

Complaint, as well as other unknown fictitious names and addresses. ECF 1, ¶ 30; ECF 43, ¶ 95.

Such Defendant Internet Store registration patterns are one of many common tactics used by the




                                                3
Case 1:19-cv-00715-LO-IDD Document 45 Filed 07/23/19 Page 4 of 8 PageID# 613




Defendants to conceal their identities, the full scope and interworking of their counterfeiting

operation, and to avoid being shut down. Id.

       On June 7, 2019, this Court granted Plaintiff’s Ex Parte Motion for a Temporary Asset

Restraint and Expedited Discovery Order (the “TRO”). See ECF 20. The TRO ordered PayPal,

Inc. (“PayPal”) to immediately freeze all PayPal accounts associated with Defendants, and

restrain and enjoin from transfer of any monies held in such accounts until further ordered by the

Court. Id. PayPal subsequently complied with this Order.

       Plaintiff respectfully requests that this Court convert the TRO to a preliminary injunction

against Defendants, so that they remain enjoined from the manufacture, importation, distribution,

offering for sale, and sale of Counterfeit JLI Pods during the pendency of this litigation. As part

of the Preliminary Injunction, Plaintiff requests that Defendants’ PayPal accounts remain frozen

until the completion of these proceedings.

       If the PayPal accounts are unfrozen, Plaintiff will be left without recourse in this case. If

the PayPal accounts are unfrozen, Defendants are likely to transfer the funds from PayPal to a

different account, potentially even outside of this Court’s jurisdiction. See ECF 11 at 1 and 7.

Plaintiff respectfully requests that this Court issue an order continuing to restrain the monies held

by PayPal of Defendants identified in Schedule A to the Complaint.

III.   ARGUMENT

       A.      A Preliminary Injunction Extending Relief Already Granted in the TRO Is
               Appropriate

       Plaintiff respectfully requests that this Court convert the TRO to a preliminary injunction

to prevent further unlawful conduct by Defendants. Courts addressing similar allegations of

Internet-based counterfeiting, including the Eastern District of Virginia, have also issued

preliminary injunctions following a temporary restraining order. See, e.g., Juul Labs, Inc. v. The


                                                 4
Case 1:19-cv-00715-LO-IDD Document 45 Filed 07/23/19 Page 5 of 8 PageID# 614




Unincorporated Associations Identified in Schedule A, 18-cv-01516-LO-IDD [ECF 45] (E.D.

Va. Jan. 15, 2019) (entering a preliminary injunction against PayPal and/or Alipay accounts

associated with online eBay and/or AliExpress marketplaces); Juul Labs, Inc. v. The

Unincorporated Associations Identified in Schedule A, 18-cv-01382-CMH-TCB [ECF 44] (E.D.

Va. Dec. 14, 2018) (same); Juul Labs, Inc. v. The Unincorporated Associations Identified in

Schedule A, 18-cv-01287-LO-IDD [ECF 48] (E.D. Va. Nov. 14, 2018) (same); Juul Labs, Inc. v.

The Unincorporated Associations Identified in Schedule A, 18-cv-01207-LO-IDD [ECF 39]

(E.D. Va. Oct. 17, 2018) (same); Volvo Car Corp. et al v. The Unincorporated Associations

Identified in Schedule A, 18-cv-00977-LO-MSN [ECF 49] (E.D. Va. Oct. 4, 2018) (same); Juul

Labs, Inc. v. The Unincorporated Associations Identified in Schedule A, 18-cv-01063-LO-IDD

[ECF 45] (E.D. Va. Sept. 12, 2018) (same); Volkswagen AG, et al v. The Unincorporated

Associations Identified in Schedule A, 17-cv-970-LMB-IDD [ECF 59] (E.D. Va. Jan. 8, 2018)

(same); Volkswagen AG et al. v. Unincorporated Ass’n, et al., Case No. 17-cv-001413 [ECF 59]

(E.D. Va. Jun. 8, 2018) (same); Global Tel-Link Corp. v. Jail Call Servs., LLC, No. 1:14-CV-

1557, 2015 WL 1936502, at *2 (E.D. Va. Apr. 28, 2015); Microsoft Corp. v. John Does 1-8, No.

1:14-CV-811 [ECF No. 33] (E.D. Va. July 15, 2014); Microsoft Corp. v. Does 1-18, No. 1:13-

CV-139 LMB/TCB [ECF No. 38] (E.D. Va. Feb. 13, 2013); Chanel, Inc. v. Sea Hero, et al, 235

F.Supp.3d 1375 (S.D. Fla. Mar. 8, 2016); True Religion Apparel, Inc., et al. v. Does 1-100, No.

1:12-cv-9894 [ECF No. 32] (N.D. Ill. Jan. 15, 2013).

              i.      This Court Has Already Found that the Requirements for a Preliminary
                      Injunction Have Been Satisfied

       Since the standard for granting a TRO and the standard for granting a preliminary

injunction are identical in this Circuit, the requirements for entry of a preliminary injunction

extending the TRO have been satisfied. See, e.g., U.S. ex rel. $12,642.00 U.S. Currency v. Com.


                                               5
Case 1:19-cv-00715-LO-IDD Document 45 Filed 07/23/19 Page 6 of 8 PageID# 615




of Va., 2003 WL 23710710, at *1 (E.D. Va. 2003) (citing Rum Creek Coal Sales, Inc. v.

Caperton, 926 F.2d 353 (4th Cir. 1991) (“The standard for granting either a TRO or a

preliminary injunction is the same.”)). A plaintiff seeking a preliminary injunction “must

establish that he is likely to succeed on the merits, that he is likely to suffer irreparable harm in

the absence of preliminary relief, that the balance of equities tips in his favor, and that an

injunction is in the public interest.” Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20

(2008) (citing Munaf v. Geren, 553 U.S. 674, 689–690 (2008)); Real Truth About Obama, Inc. v.

Fed. Election Comm’n, 575 F.3d 342, 346 (4th Cir. 2009) (reiterating the Supreme Court's

standard). By virtue of the Court’s entry of the TRO, it has already found that the above

requirements have been satisfied.

               ii.     The Equitable Relief Sought Remains Appropriate

       The Lanham Act authorizes courts to issue injunctive relief “according to the principles

of equity and upon such terms as the court may deem reasonable, to prevent the violation of any

right of the registrant of a mark ….” 15 U.S.C. § 1116(a).

       Plaintiff requests conversion of the TRO to a preliminary injunction so that Defendants’

accounts in U.S.-based financial institutions remain frozen. Since entry of the TRO, PayPal has

provided Plaintiff with information, including the identification of the PayPal accounts linked to

the Defendant Internet Stores which were offering for sale and/or selling Counterfeit JLI Pods. In

the absence of a preliminary injunction, Defendants may attempt to move any assets from any

accounts subject to the TRO, including moving such assets to accounts outside the jurisdiction of

this Court. Therefore, Defendants’ assets should remain frozen for the remainder of the

proceeding.

       The amount of damages to which Plaintiff is entitled as set forth in the Complaint far

exceeds any amount contained in any of the Defendants’ frozen PayPal accounts. For example,
                                                 6
Case 1:19-cv-00715-LO-IDD Document 45 Filed 07/23/19 Page 7 of 8 PageID# 616




Plaintiff’s prayer for relief requests statutory damages of $2 million from each Defendant. See

ECF 1. In addition, and as established in Plaintiff’s TRO Memorandum (ECF 12), many federal

courts, including the Eastern District of Virginia, have granted orders preventing the fraudulent

transfer of assets in numerous instances. See Volkswagen AG, et al v. The Unincorporated

Associations Identified in Schedule A, 17-cv-970-LMB-IDD [ECF 12] (E.D. Va. Sept. 5, 2017)

(granting a TRO ordering PayPal to freeze funds of defendants); Volkswagen AG et al. v.

Unincorporated Ass’n, et al., Case No. 17-cv-001413 [ECF 18] (E.D. Va. Jan 5, 2018) (same);

Montblanc-Simplo GmbH v. The Internet Domain Names identified on Schedule A, 17-cv-00415-

LMB-TCB [ECF No. 15] (E.D.Va. April 14, 2017) (granting TRO directing PayPal to freeze all

funds involving defendants’ accounts); Axiom Res. Mgmt., Inc. v. Alfotech Solutions, LLC, No.

1:10-CV-1011, 2011 WL 2559806, at *2 (E.D.Va. June 27, 2011) (extending preliminary

injunction preventing withdrawal or disposition of funds held in defendant’s bank accounts);

Bottega Veneta SA v. 2013bagsale.com, No. 13-cv-62456 (ECF No. 7) (S.D. Fla. Nov. 15, 2013)

(granting TRO directing PayPal to freeze all funds involving defendants’ accounts); SEC v.

Temme, No. 4:11-CV-655, 2011 WL 13143509, at *2 (E.D. Tex. Oct. 14, 2011) (enjoining “any

bank, trust company, broker-dealer, depository institution, entity, or individual holding accounts

or assets for or on behalf of any of the [d]efendants” from disbursing the defendants’ assets).

IV.      CONCLUSION

         In view of the foregoing, Plaintiff respectfully requests that this Court enter a preliminary

injunction freezing all PayPal accounts associated with the Defendants that remain subject to this

action and restrain and enjoin from transfer any monies in such accounts until ordered by this

Court.




                                                  7
Case 1:19-cv-00715-LO-IDD Document 45 Filed 07/23/19 Page 8 of 8 PageID# 617




Date: July 23, 2019               Respectfully submitted,

                                  /s/ Monica Riva Talley
                                  Monica Riva Talley (VSB No. 41840)
                                  Byron Pickard (VSB No. 47286)
                                  Dennies Varughese, Pharm.D. (pro hac vice)
                                  Nirav N. Desai (VSB. No. 72887)
                                  Nicholas J. Nowak (pro hac vice)
                                  Daniel S. Block (pro hac vice)
                                  STERNE KESSLER GOLDSTEIN & FOX, PLLC
                                  1100 New York Ave., N.W., Suite 600
                                  Washington, DC 20005-3934
                                  Telephone No.: (202) 371-2600
                                  Facsimile No.: (202) 371-2540
                                  mtalley@sternekessler.com
                                  bpickard@sternekessler.com
                                  dvarughe@sternekessler.com
                                  ndesai@sternekessler.com
                                  nnowak@sternekessler.com
                                  dblock@sternekessler.com

                                 Attorneys for Plaintiff




                                     8
